UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009. o Transition Report Pursuant to Section 13 or 15(d)\ of the Securities Exchange Act For the transition period from Commission File No.333-79405 TACTICAL AIR DEFENSE SERVICES, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0455809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1515 Perimeter Rd West Palm Beach, FL 33406 (Address of principal executive offices) (305) 781-2929 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-Accelerated filer¨Small Business Issuerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at November 15, 2009 Common Stock, $0.001 par value 1,262,924,132 INFORMATION RELATING TO FORWARD-LOOKING STATEMENTS In addition to historical information, this Form10-Q contains statements relating to our future results (including certain projections and business trends) that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act), and are subject to the “safe harbor” created by those sections. Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates”, “suggests”, “seeks”, “will” and variations of such words and similar expressions are intended to identify forward-looking statements.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. These factors include, among other things, our capital needs, the competitiveness of the business in our industry, our strategies, our ability to attract and retain qualified officers and directors, demand for the services we provide, both nationally and in the regions in which we operate, the functioning of our information systems, the effect of existing or future government regulation and federal and state legislative and enforcement initiatives on our business, our clients’ ability to pay us for our services, our ability to successfully implement our acquisition and development strategies, the effect of liabilities and other claims asserted against us, the effect of competition in the markets we serve, our ability to successfully defend the Company, its subsidiaries, and its officers and directors on the merits of any lawsuit or determine its potential liability, if any, and other factors. Although we believe that these statements are based upon reasonable assumptions, we cannot guarantee future resultsand readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of this filing. There can be no assurance that (i)we have correctly measured or identified all of the factors affecting our business or the extent of these factors’ likely impact, (ii)the available information with respect to these factors on which such analysis is based is complete or accurate, (iii)such analysis is correct or (iv)our strategy, which is based in part on this analysis, will be successful. The Company undertakes no obligation to update or revise forward-looking statements All references in this Annual Report on Form 10/K to the “Company,” “we,” “our,” or “us,” ” refer to TADS and its subsidiaries as constituted subsequent to the acquisition of substantially all of the assets of AeroGroup Incorporated on December 15, 2006, except where the context makes clear that the reference is only to TADS. Information about the Company and the principal terms of this acquisition are set forth below. INDEX TO FORM 10-Q FILING TABLE OF CONTENTS PART I FINANCIAL INFORMATION PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidate Statement of Equity Condensed Consolidated Statement of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 25 Item3 Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PART II - OTHER INFORMATION Item1 Legal Proceedings 28 Item1A Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3. Defaults Upon Senior Securities 31 Item4. Submission of Matters to a Vote of Security Holders 31 Item5 Other information 31 Item6. Exhibits 31 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act PART I ITEM 1 – FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. 3 TACTICAL AIR DEFENSE SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2009 DECEMBER 31, 2008 ASSETS Current Assets: Cash $ 17 23,156 Accounts Receivable-Net of Allowance For Doubtful Accounts $250,000 -0- 250,000 Total Current Assets 17 273,156 Property and Equipment, net 88,000 88,000 TOTAL ASSETS 88,017 361,156 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable 18,395 7,762 Accrued liabilities 62,236 473,454 Short-Term Debentures, including accrued interest, net of debt discount of $2,590,041 1,434,331 504,904 Total Current Liabilities 1,514,962 986,120 TOTAL LIABILITIES 1,514,962 986,120 COMMITMENTS STOCKHOLDERS' EQUITY: SSeries A Preferred stock-$.001 par value; 50,000,000 shares authorized; - shares issued and outstanding - 6,400,000 -0- 6,400 Common stock-$.001 par value; 30,000,000,000 shares authorized; - 1,480,309,286 and 855,203,856 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively 1,480,309 855,204 Additional paid-in-capital 35,565,847 36,403,936 Unearned compensation Deficit accumulated during the development stage (38,473,101 ) (37,890,504 ) TOTAL STOCKHOLDERS' EQUITY (1,426,945 ) (624,964 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 88,017 361,156 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TACTICAL AIR DEFENSE SERVICES, INC. (A Development Stage Company, Commencing January 1, 2006) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine months Ended September 30, 2009 and 2008 (Unaudited) Three Months Ended September 30, Nine months Ended September 30, 2009 2008 2009 2008 REVENUES $ - $ - $ - $ - OPERATING COSTS GENERAL AND ADMINISTRATIVE EXPENSES 161,319 620,746 552,591 1,612,770 TOTAL COSTS 161,319 620,746 552,591 1,612,770 OPERATING LOSS (161,319 ) (620,746 ) (552,591 ) (1,612,770 ) OTHER (EXPENSE) INCOME: Derivative loss on derivative liabilities - - Write-down of fixed assets Forgiveness of liquidated damages - - Interest expense (20,000 ) - (30,000 ) (551,600 ) Other - - TOTAL OTHER EXPENSES (20,000 ) - (30,000 ) (551,600 ) NET LOSS $ (181,319 ) (620,746 ) $ (582,591 ) $ (2,164,370 ) Preferred stock dividend NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ (181,319 ) (620,746) $ (582,591 ) $ (2,164,370 ) Loss per common share - basic and diluted $ (.00 ) (.02 ) $ (.00 ) $ (.09 ) Weighted average number of shares outstanding - basic and diluted 1,288,309,286 29,600,840 1,071,756,571 23,427,182 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TACTICAL AIR DEFENSE SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (582,591 ) $ (2,164,370 ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt reserve 250,000 Stock-based compensation 296,668 1,828,589 Changes in operating assets and liabilities: Accounts receivable -0- Accounts payable 10,633 - Accrued liabilities (411,218 ) 367,625 Net Cash Used in Operating Activities (436,508 ) (31,844 ) CASH USED IN INVESTING ACTIVITIES Purchase of property and equipment -0- -0- Net Cash Used in Investing Activities -0- -0- CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock 25,000 175,000 Due to related parties, net 388,369 - Net Cash Provided by Financing Activities 413,369 175,000 Increase (Decrease) in cash (23,139 ) 143,156 Cash - Beginning of period 23,156 -0- Cash - End of period $ 17 $ 143,156 Interest paid - Taxes paid - Non-cash Transactions: Conversion of debt plus accrued interest to equity $ 2,706,224 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TACTICAL AIR DEFENSE SERVICES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - COMPANY AND BASIS OF PRESENTATION: General Tactical Air Defense Services, Inc. (“TADS”) is a Nevada public corporation that offers air combat training, mid-air refueling, maintenance training, ground-threat support, aerial fire-fighting, and specialty aerial services to the U.S. and Foreign Militaries and other Federal and State Agencies. TADS is certified by the United States Government as a private-sector military contractor and has been granted the required security clearances. TADS was incorporated in the State of Nevada on July 9, 1998 under the name Natalma Industries, Inc. Originally, TADS operated as a junior mining company engaged in the exploration of mining properties. We were unsuccessful in locating a joint venture partner to assist us in the development of our mining claims. As a result, TADS was unable to pay for and perform the exploration and development required in its agreement with the owners of its properties and lost our rights to the mining claims. Our management at the time, therefore determined that it was in the best interest of our shareholders that we seek potential operating businesses and business opportunities with the intent to acquire or merge with another business, which led to the purchase substantially all of the assets of AeroGroup Incorporated (the “AeroGroup Acquisition”). On December 15, 2006 (the “Closing Date”), TADS and three of its wholly-owned subsidiaries, Resource Financial Aviation Holdings Inc., OneSource Aviation Acquisition Inc. and Genesis Aviation Acquisition Inc., each a Nevada corporation (the “TADS Subsidiaries” and, collectively with TADS,”) acquired substantially all of the assets of AeroGroup Incorporated (“Aero or AeroGroup”), a Utah corporation, and its three wholly owned subsidiaries, OneSource Acquisition, Inc., Genesis Acquisition, Inc. and Resource Financial Holding
